Warren E. Burger: We will hear arguments next in Baxter against Palmigiano. Mr. Dwight you may proceed whenever you are ready.
Ronald A. Dwight: Mr. Chief Justice and may please the Court. I am here on behalf of the Attorney General in the State of Rhode Island and Providence Plantations in the case of Baxter v. Palmigiano. This case centers on two issues, whether counsels are required to be present at in prison disciplinary hearings where the infraction complained off may also be the subject of criminal prosecution. And second, whether use immunity must be granted for any statements made at the hearing where the silence of the inmate is considered as a factor by the disciplinary board. Before I address of those two issues, Your Honors, I would like to make mention of a footnote in the Solicitor General’s brief, questioning whether a three-judge court should have been convened in this case and I must state that the Solicitor General was in error when he says that, this case is an attack on the Morris rules because there is nothing any rule or statute or regulation of the State of Rhode Island which prevents counsels from being present at these disciplinary hearings. The rules are clear that an inmate has a right to assistance by a classification officer or any other individual authorized by the warden and since the decision of the First Circuit, attorneys have been authorized by the warden to be present in these cases. So therefore, no holding in this case withhold the statute of Rhode Island or regulation to be invalid.
William H. Rehnquist: But you are challenging something about the First Circuit's holding in that respect, are you not on this petition?
Ronald A. Dwight: We are, Your Honor, but I felt since the question of this Court's jurisdiction had been raised that it was my obligation to bring this --
Harry A. Blackmun: Well, the (Voice Overlap) of Rhode Island has the right act, is it not?
Ronald A. Dwight: It can, Your Honor.
Harry A. Blackmun: I mean, it is only under the compulsion of the First Circuit seeking this (Inaudible)?
Ronald A. Dwight: Right. What am I trying to understand Your Honor especially --
Harry A. Blackmun: As I understood you, you said that they now make provision for counseling in these cases?
Ronald A. Dwight: Well, under the compulsion of the First Circuit's --
Harry A. Blackmun: But only under only under that compulsion?
Ronald A. Dwight: Yes, Your Honor. We advised the warden that there was at the present time prior to the First Circuit's decision no requirement that counsel be present at these hearings.
Potter Stewart: So, your point is in response to Footnote 1 on page 3 of the Government’s amicus curiae brief in this case that this was not an attack on the state wide Morris rules as such?
Ronald A. Dwight: That is correct, Your Honor.
Potter Stewart: And therefore contrary to the government’s suggestion a three-judge court was not required and that it was properly heard and determined by a single district judge, therefore, the appeal is proper to the Court of Appeals and certiorari of the jurisdiction exists in this Court, is that your point?
Ronald A. Dwight: That is exactly correct Your Honor.
William H. Rehnquist: But as I understand your reasoning behind that, you are saying that the reason it is not an attack on the Morris rule is that out of force of compulsion you have complied with the First Circuit's judgment and that does not seem to me to be a very satisfactory reason. There maybe other good reasons why a three-judge District Court was not required, but to say that Rhode Island is now doing something that the First Circuit told it that it had to do that it would not other wise do, I do not know that is an entirely adequate answer of the government’s point?
Ronald A. Dwight: Well, Your Honor we are just -- we made a legal determination before the First Circuit's decision that legal counsel were not required, but in no way has there been any change in any statute or regulation of the State of Rhode Island, that is my point.
William H. Rehnquist: Well then the action in the District Court was a challenge to a regulation of state wide applicability, was not it?
Ronald A. Dwight: It was not a regulation, Your Honor.
William H. Rehnquist: Or the consent decree or --
Ronald A. Dwight: Well, my point is that the Morris rules do not forbid counsel at disciplinary hearings. They state that it is any person authorized by the warden or the Department Of Corrections and actually when the Morris rules were drafted, I have been told that this specific point was not covered because of the doubt on it, and therefore, they decided to leave it blank. And to, I will put this language and it will authorize either lawyers and non-lawyers depending on what the law determined to be. To go on to the facts of the case, inmate Palmigiano who was incarcerated in the Rhode Island Adult Correction Institution for murder. On November 11th 1972, decided that another inmate needed medical attention and because it was not being granted quickly enough, he went around advising the other inmates not to return to their cells at the time of the 9 p.m. lock up. He was subsequently charged within Correction's office with inciting a riot and a disruption and he was told that evening that he might be prosecuted for state crime. Two days later, a disciplinary hearing was held pursuant to the Morris rules and at that time after consulting with his attorney prior to the hearing, he asked that he be admitted to the hearing of the Captain Baxter who was the Chairman of the Disciplinary Board, stated that disciplinary boards, our disciplinary boards, they are not courts of law, it will be treated as a disciplinary case. You have been offered to postpone it, you refused it. We do not have as an institutional policy attorney sitting in on disciplinary hearings. Your request is denied. A case was brought in the District Court and the District Court of Rhode Island concluded that procedural due process had been awarded to the inmate, Mr. Palmigiano appealed to the First Circuit where the First Circuit held in Baxter one that he was committed to have a retained counsel, but not appointed counsel and that use immunity should be granted for any statements that he made. The State of Rhode Island petitioned for its certiorari which is granted. The case was vacated and remanded in light of this Court‘s opinion in Wolff v. McDonnell. The First Circuit handed down a second opinion in which they stated that no counsel was required except in those cases where an infraction might be the subject of criminal prosecution and in that instance they said that Miranda perhaps required the counsel be present. And then they also stated the use immunity would be required where the silence of the inmate at the hearing was considered as a factor against him. It is states position here that this Court's opinion Wolff v. McDonnell has already covered the situation. If underlying facts in Wolff v. McDonnell include inmates who had committed infractions are also possible subject of criminal prosecution. The Wolff v. McDonnell case was a class action unlike this case and there were inmates in that case who had -- where they committed infractions for insurrection, threatening to kill an officer, assault and drunkenness. It is the state's position that because of these underlying facts, Wolff v. McDonnell covers the situations of disciplinary hearings where infractions may also be a subject of possible future criminal prosecution. More specifically, there is a footnote in the Court's opinion in Wolff v. McDonnell which specifically cites Baxter one. And in the body of the opinion the Court said that it is our view, however, that the procedures we have now required in prison disciplinary proceedings represent a reasonable accommodation between the interest of the inmates and the need of Institution, footnote 20. And that footnote reads that the Court of Appeals which have ruled on procedures required in prisonary-disciplinary proceedings have been split. As to counsels, two circuits have held there is no right and then several cases are cited and then it states the First Circuit, Baxter v. Palmigiano, holds there is a right to retain counsel even where a staff assistant is available. Well, the Ninth Circuit, Clutchette v. Procunier envisions some sanctions in disciplinary proceedings calling for provision of counsel and has determined that counsel must be provided where a prison rule violation maybe punishable by a state law. It is our position that this footnote clearly indicates that this Court did not agree with that conclusion and that it is determination in Wolff was supposed to be a reason more accommodation of this type of case as well as the case where the infractions is not the subject to future criminal prosecution. If one looks at Miranda, which is really the issue here, how far does Miranda apply, once these that the underlined situation there that cause the Court to issue its opinion was the incommunicado interrogation of possible suspects.
William H. Rehnquist: Well, this disciplinary proceeding, is not a criminal proceeding within the meaning of Sixth Amendment, is it?
Ronald A. Dwight: Not at all Your Honor. We pointed that out and I think that the Court stated many times in Wolff v. McDonnell that disciplinary hearings are not criminal trials. But our point is at the Sixth Amendment is not applied here at all and there is any requirement of counsel, it is because the Fifth Amendment does apply certainly and that the Fourteenth Amendment may require counsel if the Court should determine that it is necessary to protect the Fifth Amendment rights of the inmates.
Potter Stewart: The reasoning of the Court of Appeals as I understand it was not to analogize the disciplinary preceding to a criminal trial, but rather to analogize the disciplinary preceding to the in custody interrogation of Miranda, is that right?
Ronald A. Dwight: That is right Your Honor, and they pointed to Mathis as stating that Miranda applies to an in prison setting, but it is our point of view Your Honor that Miranda applies to incommunicado interrogations. Here the disciplinary hearing is held under of the auspicious of the Morris rules which is far different from the type of abuse that was a subject in Miranda.
Thurgood Marshall: (Inaudible) Incommunicado.
Ronald A. Dwight: Your Honor, the inmate is entitled to a counsel substitute with a classification officer at the prison.
Thurgood Marshall: Employed by whom?
Ronald A. Dwight: Employed by the State of Rhode Island.
Thurgood Marshall: Who in there is not employed by the State?
Ronald A. Dwight: On the inmate Your Honor would be the (Inaudible) and even the inmate --
Thurgood Marshall: He is not incommunicado but the inmate is there?
Ronald A. Dwight: Well, Your Honor, there are other safeguards.
Thurgood Marshall: I am waiting for, who else you have in there?
Ronald A. Dwight: There is no one else Your Honor, but --
Potter Stewart: In the Miranda situation, let us say if it is the person being interrogated as a pauper then his counsel is being employed by the state, is it not?
Ronald A. Dwight: That is true, Your Honor.
Thurgood Marshall: But who else, do you still say that (Inaudible)?
Ronald A. Dwight: It is not Your Honor because first of all the inmate has oral and written notice in advanced, so he is not surprised. He has timely notice about the right to remain silent. He appears at the disciplinary board with the right to assistance of an authorized counsel substitute. And in partial tribunal, none of whom reported upon, witness are investigative the alleged infraction, sit on the board. He has the right to call witnesses and to cross examine them further dispelling any atmosphere of incommunicado interrogation.
Thurgood Marshall: That if those are witnesses are in the jail, I assume.
Ronald A. Dwight: Or guards Your Honor.
Thurgood Marshall: Oh guards yeah.
Ronald A. Dwight: And also I think this is a significant, Your Honor.
Thurgood Marshall: But are any outside person allowed in there?
Ronald A. Dwight: Well, Your Honor, the entire proceeding is taped.
Thurgood Marshall: Is there any outside person allowed in there?
Ronald A. Dwight: No Your Honor. I have stated that there is not --
Thurgood Marshall: And I submit that, that might be incommunicado, might be?
Ronald A. Dwight: Well, Your Honor, there is also another safeguard. The entire disciplinary hearing taped and if the inmate should have some objection to the hearing then the tape recordings there and in fact that the record in this case --
Thurgood Marshall: Can the tape recording be used in a criminal prosecution?
Ronald A. Dwight: Well, it could be used to show, Your Honor, that there was something happened in the hearing where he was not granted the rights of the Morris Rules.
Thurgood Marshall: But it is by the prosecutor?
Ronald A. Dwight: I intend to address that question Your Honor and --
Thurgood Marshall: Okay, in your own time.
Ronald A. Dwight: I shall.
Lewis F. Powell, Jr.: Does the inmate have the option not to take part in the hearing?
Ronald A. Dwight: Yes Your Honor. Sometimes the inmates walk out and refuse to take part in anyway of the board goes on to hear the evidence that is presented and then they make their decision known to the inmate.
William H. Rehnquist: So, they are not compelled to be there at all, I take it?
Ronald A. Dwight: They are not Your Honor. In fact, I attended a hearing where an inmate left and then the case was dismissed because of --
Byron R. White: But if they are there not compelled to say anything?
Ronald A. Dwight: No Your Honor, their advice is that they may remain silent.
Thurgood Marshall: You were there, one of (Inaudible)?
Ronald A. Dwight: I was not at this hearing Your Honor, but I did --
Thurgood Marshall: But the state usually have a lawyer there?
Ronald A. Dwight: Well, at the present time Your Honor under in to the First Circuit opinion --
Thurgood Marshall: I am talking about when this case came up?
Ronald A. Dwight: No, lawyers were not permitted.
Thurgood Marshall: But why were you there, you said you went one of the hearing?
Ronald A. Dwight: I just attended one recently Your Honor, in order to have a real life experience in having attended a hearing. In case you Honors wanted to ask any questions in how they are conducted.
Lewis F. Powell, Jr.: If the inmate elects not to remain at the hearing is, does that result in any sanction or punishment?
Ronald A. Dwight: Well, Your Honor at the time this case was heard, Mr. Palmigiano was advised, you may advise your client to remain mute, but it would be detrimental to his defense and the First Circuit concluded that this was a silence being held against the inmate. At the present time, the inmates are advised that you have a right to remain silent, and your silence will not be a determinative factor in the decision of the disciplinary board. That is one of the --
Lewis F. Powell, Jr.: That rule was changed in that respect following the First Circuit decision?
Ronald A. Dwight: It was Your Honor. But it is my position Your Honor that even in this case that the inmate silence was not really held against him. It is a factor and I feel it is a factor that the disciplinary board should and in realistically will consider. But the Morris rules require that the determination of the disciplinary board should be based on substantial evidence and the state concedes that the silence of the inmate alone is not substantial evidence and unless there is other independent substantial evidence that the inmate should not be found guilty of the infraction.
William H. Rehnquist: But the board is permitted to consider the inmates’ silence as a failure to refuse, to refute or explain matters within in his knowledge?
Ronald A. Dwight: Well, at the time of Palmigiano’s hearing Your Honor that was true.
William H. Rehnquist: Do you see anything wrong with that?
Ronald A. Dwight: Well, Your Honor, there are many decisions of this Court which refuse to allow prosecutors to comment on an inmate's --
William H. Rehnquist: In a criminal proceeding, this --
Ronald A. Dwight: Right, but and none of those cases has it actually been held that in the states that a jury in a criminal proceeding cannot consider silence.
William H. Rehnquist: Well, then this Court has never held that in a civil proceeding a state is required to draw no inference, whatever from a persons’ claim of self-incrimination, has it?
Ronald A. Dwight: No, Your Honor. And all the cases cited by the respondent here concerning criminal trials and it is in our position that this is not a criminal trial. These people have been constitutionally convicted and afforded all the rights of a free man before they enter prison.
Warren E. Burger: In civil case, if the witness whether a party or not refuses to answer a question on the grounds of possible incrimination, Fifth Amendment grounds, and if the opposing counsel points to that in his closing argument, does that violate any provision of the constitution in the civil case?
Ronald A. Dwight: I do not know Your Honor, that I would not do it without researching it.
Warren E. Burger: Well, now we are talking about the constitution. Is there any reason why the lawyer in arguing the case cannot point to that witness, let us say he is the plaintiff in the case and say you heard ask him this question and he declined to answer and I suggest to you he declined to answer and then undertakes to get an explanation?
Ronald A. Dwight: I know if no impediment, Your Honor.
Warren E. Burger: The constitutional impediment to that all, is there?
Ronald A. Dwight: I do not think so Your Honor. I know in a criminal prosecution that would be improper. Finally Your Honor, there is the question of use immunity, whether any statements that the inmate may make at the hearing could be used against him at a future time. As I stated in my brief there are some reasons for the state actually to agree with use immunity because it might force the inmates to enter the hearings and to tell their side of the story.
William J. Brennan, Jr.: (Voice Overlap) You said at a future time.
Ronald A. Dwight: I mean in a future --
William J. Brennan, Jr.: (Voice Overlap) only if he were prosecuted --
Ronald A. Dwight: Right!
William J. Brennan, Jr.: -- criminally for the conduct which lead to the disciplinary proceedings, is that right?
Ronald A. Dwight: That is exactly correct Your Honor. But as a legal proposition, I do not think that there is any constitutional impediment to that testimony being used and this issue really centers on whether Simmons, this Court's’ opinion, Simmons applies here or whether this Court’s opinion in Gardner applies here. This Court has limited Simmons in many ways in recent years and it is the state's position that this situation is much more akin to that in Gardner. In Simmons there were two constitutional rights involved, the Fourth and the Fifth. Here there is only one constitutional right involved. Whether the inmate is going speak, the Fifth. That is much more akin to the situation in the Gardner. The inmate faces a problem that very, a person that is committed a crime faces whether he will claim the Fifth or not and there is compulsion in the sense that it may be in his favor to talk to the disciplinary board, but that is no different than the compulsion in every criminal case and this is not even a criminal case. So it is the state's position that use immunity is not constitutionally required in this situation and in fact there are impediments under Rhode Island Law to use immunity being granted because generally it can only be done when attorney general applies to the presiding justice of the Superior Court.
Potter Stewart: Only if the law were settled that at any subsequent criminal prosecution, any statement that he had made to disciplinary proceeding would in fact be inadmissible, you have the same result without your problem of granting use immunity by those unauthorized events, do you not?
Ronald A. Dwight: Yes, Your Honor. As a rule of evidence, we would have to follow that, but it would add another thing as generally we would probably have to have steno graphic transcription of all the disciplinary hearings to be sure exactly what we said, so that we will be careful not to be using what we said --
Potter Stewart: Well, use immunity would just be forbidding question, did you not testify at the disciplinary hearing A, B, C and D?
Ronald A. Dwight: Well, but there is also a derivative using in any claim to (Inaudible) Your Honor, so we would have to be careful that we use none of those statements.
Potter Stewart: There is use immunity and there is transactional immunity, we are talking about here about using it?
Ronald A. Dwight: Absolutely Your Honor, not transactional immunity. When we are talking about the narrow immunity considered by this Court in Kastigar --
Potter Stewart: At the most, would not the, if the law were established that as a matter of the law of evidence perhaps required by the constitution that any incriminating thing that he might have said at the disciplinary hearings would not and could not as a matter of evidentiary law of the subsequent criminal prosecution be admitted, that would be and if that were the law and if he were advised of that, that would be the equivalent of use immunity, I suppose with out getting into all the complications that you suggest about these prison officials not being authorized under state law to grant use immunity. They certainly would be authorized to advise him what the state of the law was?
Ronald A. Dwight: Absolutely Your Honor and we would have to follow your --
Warren E. Burger: (Inaudible) substantially the equivalent of a Miranda Rule applied to this setting?
Ronald A. Dwight: It was Your Honor except for the counsel question. I mean, if this Court should feel that either has to be counsel or use immunity, the State will certainly prefer use immunity as it is much of the less of a burden on the State. Also I think in fairness, Your Honors, I should state that the disciplinary hearings now have become two types of hearings, there is one in which the prisoner comes in, discusses with board what happened and he gives his defense and there is a second which he comes in and just stonewalls the disciplinary board because he is advised by the counsel not to say anything.
Warren E. Burger: What do you think is the distinction between the use immunity that you have been discussing and the application or in effect the Miranda doctrine to this situation?
Ronald A. Dwight: Well, Miranda requires an appointed counsel.
Warren E. Burger: Well, as the law requires.
Ronald A. Dwight: Well, it also has an evidentiary rule that the statements may not be used.
Warren E. Burger: If there is no counsel, you cannot use the statements.
Ronald A. Dwight: Right Your Honor.
Warren E. Burger: Now, do you equate that to use immunity, is that your point?
Ronald A. Dwight: Well, I think what Your Honor is getting at is why do not we just not have lawyers and we have the use immunity automatically, but I think the State would feel that if this Court ruled it and Miranda applied, we have to supply lawyers.
Potter Stewart: Miranda did not lay down a substantive requirement of constitutional law. Miranda just said that incriminating statements would be inadmissible at the defendant’s trial unless certain safeguards would have been provided at the time those incriminating statements were made. It did not require any such safeguard. It is just the rule of exclusion of evidence, was not it?
Ronald A. Dwight: That is an evidentiary ruling. That is correct Your Honor. But on the the counsel question we maintain that these Court's decision in Wolff has already determined that counsel are not required at this hearings and I guess the application Miranda then if Wolff were considered to come into the situation would be that use immunity would we have to be provided.
William H. Rehnquist: Would you -- you contend that is not required either?
Ronald A. Dwight: Our contention is that as the constitutional matter that is not required by the constitution.
Byron R. White: You do not say your use immunity would be required unless he is compelled to testify?
Ronald A. Dwight: That is right Your Honor.
William H. Rehnquist: That his problem is just of having to testify in order to explain at disciplinary is just one of the numerous problems that confronts any criminal defendant as witness Magna Carta.
Ronald A. Dwight: Absolutely Your Honor. Whenever anyone does something illegal they have to decide whether they are going to fest up or not. There is only the Fifth Amendment involved here. There is no weighing of one constitutional right against another. The First Circuit handed down decision called Flint v. Mullen in which it made a similar determination on the question of a suspension hearings. Somebody who had been given a suspended sentence and then was brought in and of course that is more akin to a criminal prosecution. But it was, the Court there decided that there was no constitutional problem and then it was just a weighing problem for the accused as to whether he was going to testify there or remain silent in order to protect his rights at the way to a criminal trial for the offense which he had committed. Also I would like to point out that the case of Gagnon v. Scarpelli, Your Honors considered the case of somebody who had been given a suspended sentence, I believed it was and in that case the accused had committed a robbery and nowhere did the court when it discussed the counsel requirement there suggest that because the accused there might be subject to future criminal prosecution, and therefore, Miranda required the lawyer automatically at that hearing. I think that if that is true a fortiori no lawyer should be required at prison disciplinary hearing. And also, in ultimately making a decision in court, the court has to make a weighing of the rights of the government versus an individual and it is naturally the state's position that there are factors in prison that are very different from those in other situations, those are protecting not only the guards, but the inmates from each other and that rapidly disciplining is very important. If lawyers are introduced into the disciplinary hearings we have all the problems of scheduling, postponements, weeks and months before an inmate receives the discipline for the infraction which he committed. I think that many commentators have said that one of the problems with the criminal justice system now is that people that do these things wait so long before anything happens that the purpose to make it known that you cannot commit this things is dispelled because of the delay. I think it is very important in a prison that disciplinary hearing follow very quickly in the infraction and that is what happened in Palmigiano situation and the state feels that it could do this or rapidly if counsel were not required at the hearings. If I have any time I like to reserve it.
Warren E. Burger: Mr. Fortunato.
Stephen J. Fortunato, Jr.: Mr. Chief Justice and may I please the Court. I would like to begin by first responding to a question raised by Mr. Justice Powell regarding of the question of whether or not the person can absent himself from the hearing. My answer to that is no, not when he is charged with a serious in-prison infarction. I address myself to this problem at page 11 of my brief, footnote 3. I contend that the reading of the Morris rules in the appendix will indicate there is a distinction between minor infractions and major infractions, not for the minor infraction, I excuse me for the major infraction as we had here he could not have absented himself.
Warren E. Burger: Where do you, is that by virtue of a rule or --?
Stephen J. Fortunato, Jr.: That is the provisions of the Morris rules. I would also suggest that I was counsel present here in the record before the Court so indicates and the only thing that the disciplinary board advised us when we raised the counsel question immediately seeking entrance into the disciplinary hearing was that they would consider a postponement to consider our position, but there was no indication of any sort that, well, why does not Palmigiano just go sit this one out and we will proceed accordingly. I would like to submit to the Court that we seek no extension of Wolff v. McDonnell in disciplinary hearings. We are not contending that sufficient time has a elapsed from Wolff v. McDonnell so that this Court may now reconsider whether such circumstances have changed, so that additional safeguard should be afforded at the in-prison process. In seeking the ingress of counsel into these proceedings, we are not asking that counsel be permitted to cross examine, to challenge the composition of the board, to assist the inmate in the presentation of his case as such, but solely to be there if there is to be interrogation and if in fact a criminal prosecution is threatened.
Harry A. Blackmun: Was this something like the assistance that a lawyer may give a grand jury, what --?
Stephen J. Fortunato, Jr.: Clearly, Your Honor --
Harry A. Blackmun: You would have a lawyer present at the hearing and so?
Stephen J. Fortunato, Jr.: We would analogize this to the Miranda, Mathis situation the in-custody interrogation and submit that a where --
Harry A. Blackmun: What precisely -- what would be the role of the lawyer?
Stephen J. Fortunato, Jr.: The lawyer would sit there so long as there was to be interrogation, a relative to a possible criminal prosecution.
Harry A. Blackmun: You mean, simply advises his client?
Stephen J. Fortunato, Jr.: That is it.
Harry A. Blackmun: As a lawyer does before a congressional inquiry for example?
Stephen J. Fortunato, Jr.: As a lawyer would do at police precinct upon being summoned by the police or via phone call.
Harry A. Blackmun: Say, do not answer this.
Stephen J. Fortunato, Jr.: Do not answer this, perhaps you would be wise to answer this question and spare your self further aggravations just as I think was indicated in Miranda that that would be one of the functions of the attorney not always to say, be silent, but from time to time speak.
Harry A. Blackmun: And this role, I gather you think no law -- non-lawyer assistant could really perform?
Stephen J. Fortunato, Jr.: I do, I do not believe that a non-lawyer assistant is sufficiently trained to make the careful distinctions regarding the Fifth Amendment privilege.
Harry A. Blackmun: Now, if he cannot retain a lawyer one must be appointed for him?
Stephen J. Fortunato, Jr.: I do not think that issue was now before the Court, but I would be constrained to say that if he cannot retain in this Court, we will ultimately find itself, I think called upon to say that the indigent must have a counsel.
Warren E. Burger: Do you have very many inmates in Rhode Island who are not indigents?
Stephen J. Fortunato, Jr.: Not too many, so I think that would be a problem, but I think --
William H. Rehnquist: When you say present during the interrogation, you mean just during the interrogation of the inmate or during the interrogation of any of the other witness?
Stephen J. Fortunato, Jr.: Just during the interrogation of the inmate. We do not seek any extension of counsels’ role.
Byron R. White: Why would this function that you are talking about now not also be called for in situations where there is no other crime involved? Wolff did say that the counsel would not be required.
Stephen J. Fortunato, Jr.: Yes.
Byron R. White: And you are saying, but it should be in some situations such as when the conduct is independently a crime?
Stephen J. Fortunato, Jr.: Yes, I think that we have a qualitatively different situation because --
William J. Brennan, Jr.: But only there (Inaudible).
Stephen J. Fortunato, Jr.: But only there, Your Honor.
William J. Brennan, Jr.: Where the acts (Inaudible), the infraction charge may also be a criminal offense?
Stephen J. Fortunato, Jr.: That is correct.
Byron R. White: But the function of being there when your client is interrogated would seem to be -- until the case is over you really do not know what the conduct is sometime. So you would like to be there whether in any place, at any time that your client is interrogated?
Stephen J. Fortunato, Jr.: No, because he is aware of the charge. The Morris rules are salubrious and insofar as they insist that the man be told in notice that what he did may result in a criminal prosecution. So we had notice that he was charged with a crime. He was also told to consult with his attorney which he of course did and it was only we got to the hearing as the record indicates that we were excluded. Now --
William H. Rehnquist: We have got a little bit of a problem and it is the Morris rules may not be applicable anywhere else and by virtue of the state stipulation grabs something that the Morris rules provide may not be required by the constitution?
Stephen J. Fortunato, Jr.: That is correct and I think that the First Circuit said that the Morris rules cannot be construed as filling all the constitutional gaps, and therefore, we are here now contending that due process --
William H. Rehnquist: But can concomitantly the Morris rule, it is not just the question whether the Morris rules go far enough to satisfy the constitution as you intimate the First Circuit said, but it is quite possible since the state stipulated that the Morris rules may in some instances go further than the constitution requires?
Stephen J. Fortunato, Jr.: In some cases they may well do that.
William H. Rehnquist: So it seems to be it is not always a wise predicate to argue from something that is in the Morris rules as if that were a constitutional given?
Stephen J. Fortunato, Jr.: No, I would not do that. I would suggest that the constitution requires and the proper effectuation of the Fifth Amendment privilege requires that counsel be present. Now, one possible way of solving the problem would be the grant of use immunity. However, as counsel for the state pointed out, the prison disciplinary board is not empowered to make such a grant.
Byron R. White: What if they did the next best thing and said, look, I will tell you what we will not do, we will not ask your client a question. He wants to say something and he can say something, but we are just not going to ask him anything. We are going to put on our evidence, if he is got anything to answer, we will let him answer?
Stephen J. Fortunato, Jr.: If they said that we will not interrogate and if they also said we will not consider his silence against him then I would be forced to concede that counsel perhaps should not be included in the --
Byron R. White: So, you do not -- at least Wolff it seems to me said that you do not need counsel present to decide whether or not to testify?
Stephen J. Fortunato, Jr.: Apparent -- yes, if you are only dealing in a situation where and I do not believe Wolff addressed this question where there is no criminal prosecution threatened.
Byron R. White: Well, there were some in there, who was that?
Stephen J. Fortunato, Jr.: Yes, I am aware of that Your Honor, but --
William H. Rehnquist: And Wolff certainly did not qualify the language at all, it says no counsel.
Stephen J. Fortunato, Jr.: That is certainly the holding of Wolff. I would merely submit that by a listing in Footnote 20, numerous cases around the country that the Court was not commenting one way or the other on the merits of those cases.
Warren E. Burger: What provision in the constitution do you suggest requires then the prison authorities to tell the inmate that his silence will not be taken into account?
Stephen J. Fortunato, Jr.: I would suggest that the Fifth Amendment and the due process notions of effectuating --
Warren E. Burger: Is there any case that is ever held that you can say to us that tells us that he must be affirmatively told that his silence will not be used against him?
Stephen J. Fortunato, Jr.: Not that it says that his silence will not be used against him, but I do not think that he can be compelled and this is where we get to the issue of a compulsion of this custodial interrogation, that is Palmigiano was told, yeah, sure you can be silent. He was also, I think, it is somewhat mislead by being told that if you speak it will not be used in the Court of Law, but in any event, he was told your silence will be held against you if you do not choose to speak.
William H. Rehnquist: What is the matter with that in the civil proceeding?
Stephen J. Fortunato, Jr.: Well, I think Your Honor, and Your Honors colloquy with the Attorney General, I think that in a civil proceeding there is no prejudice of a constitutional dimension for failure to call a witness forward and certainly you can comment to the jury, let us note here the absence of such and such a witness or somebody’s failure to even to be present in the courtroom.
William H. Rehnquist: Or the plaintiff’s claim of the Fifth Amendment when he is asked a question by defense counsel?
Stephen J. Fortunato, Jr.: Yes, but I think you have a qualitatively different situation here when we keep our eye on the future criminal prosecution and we argue along the line of Gardner versus Broderick and Lefkowitz that even though the disciplinary proceeding itself is a Civil, non-criminal, if you will, proceeding, nonetheless at that point the tribunal’s decision to use his silence is substantive evidence against him acted as a compulsion.
William J. Brennan, Jr.: (Voice Overlap) is not there a difference between using his silence, the disciplinary board using his silence as an inference that the alleged infraction was in fact committed by him and if he is been prosecuted using his silence in the criminal prosecution, is not there a difference?
Stephen J. Fortunato, Jr.: Perhaps I can answer this question by --
William J. Brennan, Jr.: But there is a difference, is not there?
Stephen J. Fortunato, Jr.: Yes. There is somewhat of a difference, but I do not think that would change my position. What I mean --
William J. Brennan, Jr.: Then you would say they cannot use his silence either as bearing on whether he did it -- on whether he committed the infraction?
Stephen J. Fortunato, Jr.: That is correct.
William J. Brennan, Jr.: Or use the silence if later he is prosecuted for the very same conduct?
Stephen J. Fortunato, Jr.: That is correct.
William J. Brennan, Jr.: I should think there is a difference between the --
Stephen J. Fortunato, Jr.: Well, what I would suggest is that I certainly agree with the position of the state and various opinions of this Court which point out that an election between two constitutional rights cannot always leave person having his cake and eating it too. I mean, there are penalties that one suffers, however, I think here if he elects to remains silence -- silent, he forgoes of course his due process right to speak in his own defense. He may live to regret that decision as a tactic or as a stratagem. He may go to the trial, take the stand there, let us say in a self-defense case and get an acquittal, maybe he will then regret that he spent 30 days in the hole because he did not come forth there. He might even have increased regret if despite the threat of criminal prosecution, no criminal prosecution is ever brought to bear on him. But I do not think that his personal problems he faces are the same as a constitutional punishment, if you will, by having his -- by being compelled to speak and being in a compulsory situation in that regard and I think that the cases of this Court that --
William J. Brennan, Jr.: As far as -- of course our cases have said that neither judge nor prosecutor at a criminal trial can comment on the fact that one has not taken the stand, but what is the fact of life as far as the jury is concern?
Stephen J. Fortunato, Jr.: I would say that the fact of life is that despite repeated admonitions from the court, if you do not put your client on the stand, you are in a lot trouble.
William J. Brennan, Jr.: Are the human beings in compose of the disciplinary to be the only difference?
Stephen J. Fortunato, Jr.: Yes, but I do not think we should -- they are no different of course, however, the --
William J. Brennan, Jr.: I mean, even if I say to them, look we will not use your silence against you?
Stephen J. Fortunato, Jr.: I think what we have to deal with of course is building our record for standing in front of an Appellate Court someday, but the point is that I think what is ultimately of concern is the inmates will on his volition and the factor in the decision of Wolff that now the disciplinary board will have to set forth reasons for the decisions. So despite the frailties of human nature they will at least have to consider what the guard said or what other inmate said.
Byron R. White: But you really -- you do not object -- you do not say that he needs to be advised that his silence would be use against him, but you object to is that the board telling him that, if you remain quiet that will be used against you?
Stephen J. Fortunato, Jr.: I object to that, yes.
Byron R. White: And you say that is really compelled?
Stephen J. Fortunato, Jr.: That is, Your Honor.
Byron R. White: Then you get in the Lefkowitz area of either you talk or we will fire you?
Stephen J. Fortunato, Jr.: That is correct.
Byron R. White: Either you will talk or I will convict you anyway?
Stephen J. Fortunato, Jr.: That is correct.
William H. Rehnquist: You do have a civil proceeding here. Would not the role of the inmate be analogous to that of a civil defendant, that is he ought to be summonable to the stand by whoever is presiding over the hearing and claim his privilege question by question rather than simply be able to invoke a general Fifth Amendment privilege, not even to be called the way a criminal defendant can?
Stephen J. Fortunato, Jr.: Of course the civil defendant can always summoned to the stand by the adverse party. Is Your Honor suggesting -- is Your Honor asking what should a judge do on the --
William H. Rehnquist: No. I am asking is a matter of constitutional law, is there any requirement as the Rhode Island Disciplinary Board not at least call the inmate even against his will to the chair or the stand whatever they have in the room and make him claim his privilege question by question, rather than simply assert a blanket privilege?
Stephen J. Fortunato, Jr.: The Rhode Island Disciplinary Laws do not -- the so-called Morris rules do not address themselves to that question. They do say that the inmate shall be summoned before the board and then the inmate shall be interrogated and they use that specific word interrogated at the hearing. Itself they set in to Nicholas Palmigiano, well Nick, what do you want to say here, that is the direct quote and they also then said well you are remaining silent, are you going to answer any questions we put to you?
Thurgood Marshall: (Inaudible) you are talking about a civil proceeding, but in this Court, civil proceeding you can end up in the hole, cannot you?
Stephen J. Fortunato, Jr.: That is correct, Your Honor.
Lewis F. Powell, Jr.: may I come back to some of the prior questions, the answers have left me in some doubt as to your position. Let us assume for the moment that the rules require that the inmate be advised explicitly that he had the right to remain silent. not say anything or to elect not to answer any particular question and moreover, if he were advised that his silence would not be used against him, would you still think that the presence of counsel is required by the constitution?
Stephen J. Fortunato, Jr.: With one addition, then I would agree that counsel may not be required and that would be if there were to be no interrogation of the inmate because dealing in the closed prison society you can tell him he can be silent, that his silence will not be held against him and you can still get into interesting colloquys with prison officials, either immediately outside the room or at the board itself in an effort to, you know, we do not understand the behavior this time, that you are usually so cooperative and we have been good to you people, giving you the prison newspaper and all this sort of thing --
Lewis F. Powell, Jr.: May I add one other condition? Suppose also that it were made clear that the inmate may leave the hearing without that consequences. Let us get back to the first statement you made responding to your opponent. I think you said there was no option not to attend, but as I understood what the Attorney General said, if the inmate made an appearance he thereafter could leave. Now, if the inmate could leave, if he had been advised, he might remain silent, could leave in silence and departure would not be used against him, would that answer your problem?
Stephen J. Fortunato, Jr.: I think it would because then we would have no custodial interrogation although the threat of future criminal prosecution may still hang over his head.
Warren E. Burger: You seem to be proceeding all along the assumption that the inmate does not want to answer any questions, perhaps he wants to answer some questions on the complain. Now, do you suggest that if he voluntarily wishes to explain some of the -- some parts of the episode that he must have a lawyer there to guide him?
Stephen J. Fortunato, Jr.: Yes and I would correct any notion I might have conveyed. I am not saying that in all situations the inmate may not wish to speak. I am simply saying that to make that careful distinction as to whether or not he should forgo his privilege, looking toward the trial and exercise his due process right to speak in order to perhaps to protect himself from going to the hole or some other in-prison punishment, yes, the lawyer’s counsel would be necessary.
Warren E. Burger: Now, going back to the realities as Justice Brennan I think described them, is there any area of contest inquiry, whether civil or criminal, where a defaulting party does not have his default in reality work against him? Do you of any such area (Voice Overlap)
Stephen J. Fortunato, Jr.: Well, I can only say that there have been numerous instances of acquittal when someone has not taken the stand.
Warren E. Burger: That maybe because of the weakness of the evidence against him?
Stephen J. Fortunato, Jr.: But at least it shows that the jury upon a proper admonition can keep that in its mind. So while I certainly concede human frailty, I think that in an effort to support the value of non-compulsion, historically and up to the present day we should at least have rules that try to circumscribe the situations enough so that a compulsion and adverse inferences will be minimized and I think that counsel's presence is required in this instance to do that. A distinction that I would like to call the attention of the Court is that we proceed here solely or seek intrusion of counsel with our attention solely riveted on the trial that looms and its threatened somewhere down the line. And we do not have the same concern here for a conditional liberty that was present, say in Gagnon or Morrissey v. Brewer and because we are in the Miranda-Mathis situation, we contend, we are entitled to the counsel because of the custodial interrogation. And so our focus is on the future criminal trial and not so much on getting intruding counsel in here to address himself to the issue so that the defendant or the accused prisoner will not end up in the hole.
Warren E. Burger: What is the notice to the inmate who has been guilty of this infraction informs him that an informal hearing will be held at a particular day and hour in relation to the episode that is in question and that he may come if he wishes and if he comes, he may state his position. If he wishes, but he will not be compelled to answer any questions and then he comes to take either choice. He stays away or he comes and sits silent. Do you suggest that on the basis of the evidence of guards and other inmates, he cannot be subjected to discipline unless he has a lawyer there?
Stephen J. Fortunato, Jr.: I would add though it is admonitions that you are now the subject of a criminal prosecution you have the right to remain silent.
Warren E. Burger: How do the prison authorities necessarily know that he is going to be a subject, perhaps he will and perhaps he will not?
Stephen J. Fortunato, Jr.: Well, I think that one can only speculate and hope that based upon their training, they will recognize a crime when they see it. The fact, I think that we can --
Warren E. Burger: Well the crime of, if it is a crime in the state of inciting a riot or creating a disturbance maybe a rather settled thing in some cases and perhaps they do not know at that time whether any such criminal procedure is going to take place or not?
Stephen J. Fortunato, Jr.: I think the burden there Your Honor is clearly on the state that when it brings someone into a custodial situation as we contend this is, that they have a burden of advising him that there is a threat in criminal prosecution. The Morris rules so provide, recognizing that they do not cover every eventuality.
Warren E. Burger: Well, go back to the hypothetical I gave you and the man does not come at all. He elects not to come and they hear the guards and the other inmates who describe his conduct and then they say, you are going to be put in solitary confinement for 21 days and they cannot do that --
Stephen J. Fortunato, Jr.: No, on that set of facts they could do that.
Warren E. Burger: They could do that?
Stephen J. Fortunato, Jr.: Yes they could.
Warren E. Burger: Now, he comes to this informal hearing and remains in the chair silent. He is offered an opportunity to make a statement and he responds that he does not want to make a statement or answer any questions and then they proceed to do the same thing, any problem?
Stephen J. Fortunato, Jr.: Yes, I cannot to concede that we should allow prison officials in this position to bring someone in on your set of admonitions or statements, unless it possibly self incriminatory statements.
Warren E. Burger: No, he has not made statements in my second hypothetical. He made no statement. He is in invited to make any statement he wishes and he answers that he has no statement to make and that he does not want to answer any questions. He mute except for that statement declining to make a any utterance?
Stephen J. Fortunato, Jr.: There is no problem and if that had happen in Palmigiano, we probably would not the here today. What we are saying that the evil of the Palmigiano situation is the circumstances of the interrogation and the fact that he was advised silence would be held against him, that interrogation was in fact attempted without counsel present. So we have been in the Appellate Courts and now here today in effect seeking a pre-compliance review with of that type of procedure. Thank you.
Warren E. Burger: Do you have anything for the counsel?
Ronald A. Dwight: Yes Your Honor. I would like to just make two brief points. Although it is been said that Mr. Palmigiano was told that his silence should be used against him, I think it is important for the Court to note that he was told that it detrimental to his defense and that the Morris rules provide that any finding must be based on substantial evidence. And the State concedes that silence alone is not substantial evidence because it obviously can be as much consonant with innocence as it is with guilt and --
Warren E. Burger: We have about three minutes remaining after lunch if you have anything further we will adjourn now until 1 o’clock. You may continue counsel.
Ronald A. Dwight: Mr. Chief Justice and may please the Court. I have one last point to make. The respondent implied that one would be entitled to an instruction that a jury must disregard the silence of the defendant, but I do not think that it states the law correctly because in Griffin this Court stated in the footnote that they would reserve decision whether an accused could require as in Bruno that the jury be instructed that his silence must be disregarded and the Bruno decision rested not on the constitutional grounds, but on a federal statute. Thank you very much.
Warren E. Burger: Thank you gentlemen. The case is submitted.